Citation Nr: 1751280	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  03-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 2014, for the grant of a total rating based on individual unemployability due to service connected disability (TDIU), for substitution or accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 20 percent and a rating in excess of 40 percent from November 21, 2005, for peripheral neuropathy of the left lower extremity, for substitution or accrued benefits purposes.

3.  Entitlement to service connection for a bilateral ankle disorder, for substitution or accrued benefits purposes.

4.  Entitlement to service connection for a bilateral foot disorder, other than flat feet, for substitution or accrued benefits purposes.

5.  Entitlement to service connection for a skin condition, to include skin cancer, actinic keratosis, and onychomycosis, for substitution or accrued benefits purposes.  

6.  Entitlement to service connection for a heart condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1942 to January 1946.  He died in March 2012.  The appellant is his surviving spouse and she has been accepted as a substitute claimant for the Veteran pursuant to 38 C.F.R. § 3.1010(e).  See VA Memorandum dated in June 2012.  

This matter arises from April 2001, October 2002 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This case was previously before the Board in December 2010 at which time the issues currently on appeal were remanded for additional development.  The Board also noted in December 2010 that the Veteran had initiated appeals regarding claims of entitlement to higher ratings for service-connected hearing loss and tinnitus, and for an earlier effective date for the grant of service connection for peripheral neuropathy of the left leg.  The Board instructed the RO to issue a Statement of the Case (SOC) concerning these issues, which the RO did in June 2011.  See 38 C.F.R. § 20.200 (an appeal consists of a timely filed Notice of Disagreement and, after a Statement of the Case has been issued, a timely filed Substantive Appeal); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, as a timely Substantive Appeal has not been received, these matters have not been perfected for appellate review and will not be further addressed.  Id.

A computerized VA record on file in June 2011 shows that the Agency of Original Jurisdiction (AOJ) attempted to schedule the Veteran for VA examinations, but that the Veteran declined to undergo examinations at that time and he indicated that he did not wish to proceed with the appeal at that time.  This is not considered a withdrawal of the Veteran's appeal since the statement is not in writing from the Veteran or his representative and does not meet the criteria for withdrawal of an appeal under 38 C.F.R. § 20.204.  Moreover, the record also contains a June 2011 Veterans Claims Assistance Act notice response letter signed by the Veteran indicating that he had no additional evidence to submit and that he wished that his claim be decided as soon as possible.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a substitute claimant for the Veteran, the appellant may continue the claim or appeal on behalf of the Veteran for purposes of processing the claim or appeal to completion.  38 C.F.R. § 3.1010(a).  The appellant has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died.  38 C.F.R. § 3.1010(f)(3).  This includes the right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, it does not appear that there has been substantial compliance with the Board's December 2010 remand directives.  

In terms of the Board's directive in December 2010 to afford the Veteran VA examinations for the claimed disabilities involving his feet, ankles, heart, skin, and peripheral neuropathy of the right lower extremity, this obviously can no longer be carried out.  38 C.F.R. § 3.1010(f),(3).  Moreover, the record shows that prior to the Veteran's demise the RO attempted to schedule him for VA examinations in June 2011, but that at that point he chose not to attend the examinations.  Nevertheless, since the basis of the request for a VA examination regarding his claim for service connection for peripheral neuropathy of the right lower extremity was to obtain a nexus opinion, this directive can still be carried out based on the examiner's review of the Veteran's file.  Such an opinion would be most beneficial when considering, as the Board pointed out in December 2010, that there are multiple nexus opinions on file with limited probative value due to insufficient rationale.  Aside from this claim, it would not be practical to obtain medical opinions based on a claims file review regarding the claims for service connection bilateral ankle and feet disorders and skin and heart disorders since a basis for these examinations was to determine the nature of these disorders which requires an examination.  Lastly, a Supplemental Statement of the Case (SSOC) concerning these issues has not yet been issued since the Board's remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide an appropriate VA examiner with the Veteran's electronic claims file for review and request an opinion from him or her as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's peripheral neuropathy of the right lower extremity had its onset in or was aggravated by service or was casually related to service, to include the Veteran's in-service wound from the mortar explosion.  
2.  After reviewing the additional evidence added to the record since December 2010 and undertaking any additional development deemed appropriate, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



